Exhibit 10.2

 

EXECUTION VERSION

 

December 30, 2012

 

This Plan Support and Lockup Agreement (this “Agreement”), by and among each of
the Consenting Lenders (as defined below) and the LodgeNet Parties (as defined
below) sets forth certain terms and conditions pursuant to which (i) LodgeNet
Interactive Corporation (“LodgeNet Interactive”) and (ii) LodgeNet StayOnline,
Inc., LodgeNet International, Inc., LodgeNet Healthcare, Inc., On Command
Corporation, On Command Video Corporation, Puerto Rico Video Entertainment
Corporation, Virgin Island Video Entertainment Corporation, Spectradyne
International, Inc., The Hotel Networks, Inc. and Hotel Digital Network, Inc.,
each in its capacity as a guarantor under the Prepetition Credit Agreement (as
defined below) (collectively with LodgeNet Interactive, the “LodgeNet Parties”)
will propose a restructuring (the “Restructuring”) of the LodgeNet Parties’
outstanding obligations under the Prepetition Credit Agreement, to be
effectuated pursuant to a joint chapter 11 plan of reorganization (a “Plan”),
with the support of the undersigned creditors signatory hereto (collectively,
the “Consenting Lenders” and each lender under the Prepetition Credit Agreement
generally referred to as a “Prepetition Lender”) who are party to and/or a
holder of indebtedness under that certain Credit Agreement dated as of April 4,
2007, by and among LodgeNet Interactive, the Prepetition Lenders and Gleacher
Products Corp., as administrative agent (in such capacity the “Prepetition
Agent”) (as amended, restated, supplemented or otherwise modified from time to
time, the “Prepetition Credit Agreement”).  The implementation of the Plan shall
involve the investment by Col-L Acquisition, LLC, Par Investment Partners, L.P.,
Nala Investments LLC, MAR Capital Fund I, L.P., MAR Capital Fund II, L.P. and
MAR Capital Fund III, L.P. (collectively, the “Purchasers”), in LodgeNet
Interactive as contemplated in (x) the Investment Agreement (the “Investment
Agreement”), among Purchasers, LodgeNet Interactive, Colony Capital, LLC, a
Delaware limited liability company (“Colony”), for the limited purposes set
forth therein, and the other parties thereto, and (y) the Plan.

 

Each LodgeNet Party and each Consenting Lender and each person that becomes a
party hereto in accordance with the terms hereof are collectively referred to as
the “Parties” and individually as a “Party.”  Claims of the Prepetition Lenders
under the Prepetition Credit Agreement are the “Lender Claims”.

 

For purposes of this Agreement, the term “Requisite Consenting Lenders” means
Consenting Lenders holding more than 50% of all Lender Claims held by all
Consenting Lenders at any relevant moment in time; provided, however, that only
the holdings of those Consenting Lenders who elect to participate in the
deliberations with respect to the issue for which consent of the Requisite
Consenting Lenders is sought shall be counted for purposes of calculating
Requisite Consenting Lenders.

 

In consideration of the execution and delivery of the other agreements
contemplated hereby, and for other good and valuable consideration, the Parties
hereby agree as follows:

 

1.                                      Bankruptcy Process.

 

(a)                                 On the date the LodgeNet Parties commence
the Restructuring (the “Petition Date”) by commencing, in accordance with the
terms of this Agreement, a

 

--------------------------------------------------------------------------------


 

voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”), the LodgeNet
Parties shall file with the Bankruptcy Court (i) the Plan in the form attached
hereto as Exhibit A (the “Approved Plan”), as may be amended, modified or
supplemented only in accordance with Section 9 hereunder and (ii) the related
disclosure statement (the “Disclosure Statement”).

 

(b)                                 Each of the following shall be consistent in
all respects with this Agreement and the Approved Plan, and (x) as to the
documents in clauses (i) through (iv) shall be in form and substance reasonably
acceptable to the Requisite Consenting Lenders, provided that such documents
shall be in form and substance acceptable to the Requisite Consenting Lenders,
without regard to reasonableness, with respect to any terms that have an effect
on the Consenting Lenders and (y) as to the documents in clauses (v) through (x)
shall be in all respects in form and substance acceptable to the Requisite
Consenting Lenders: (i) the Disclosure Statement, (ii) the materials relating to
the Solicitation (as defined below), (iii) any proposed order approving the
Disclosure Statement (the “Disclosure Statement Order”), (iv) any proposed
confirmation order confirming the Approved Plan (the “Confirmation Order”), it
being acknowledged that the form of Confirmation Order attached to the
Investment Agreement is in form and substance acceptable to the Requisite
Consenting Lenders, (v) any order approving on an interim basis the DIP/Cash
Collateral Motion (defined below) (the “Interim DIP Order”); (vi) any order
approving on a final basis the DIP/Cash Collateral Motion on terms substantially
similar to the Interim DIP Order (the “Final DIP Order” and collectively with
the Interim DIP Order the “DIP Orders”), (vii) any orders approving on an
interim or final basis the use of “cash collateral” (as defined in section
363(a) of the Bankruptcy Code), in which the Prepetition Agent and Prepetition
Lenders have a lien, security interest or other interest (the “Interim Cash
Collateral Order” and the “Final Cash Collateral Order”, respectively, and
collectively the “Cash Collateral Orders”) and (viii) the Exit Loan Agreement
(as defined in the Approved Plan), consistent with the Exit Term Loan Term Sheet
(as defined in the Approved Plan) (ix) the Intercreditor Agreements (as defined
in the Approved Plan), consistent with the Exit Term Loan Term Sheet; and (x)
the Amended and Restated Guarantee and Collateral Agreement (as defined in the
Approved Plan), consistent with the Exit Term Loan Term Sheet (documents in
(viii) through (x), along with any other related or similar documents,
collectively, the “New Term Loan Documents”).

 

(c)                                  The Exit Revolver Agreement (as defined in
the Approved Plan) shall be in form and substance reasonably acceptable to the
Requisite Consenting Lenders

 

2.                                      Representation of the Parties.  Each
Party hereby represents and warrants to the other Parties that the following
statements are true, correct and complete as of the date hereof:

 

(a)                                 It has all requisite corporate, partnership,
limited liability company or similar authority to execute this Agreement and
carry out the transactions contemplated hereby and perform its obligations
contemplated hereunder, and the execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder

 

2

--------------------------------------------------------------------------------


 

have been duly authorized by all necessary corporate, partnership, limited
liability company or other similar action on its part.

 

(b)                                 The execution, delivery and performance by
such Party of this Agreement and the transactions contemplated hereby (the
“Transactions”) does not and shall not (i) violate (A) any provision of law,
rule or regulation applicable to it or (B) its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries or (ii) with
respect to the LodgeNet Parties only, conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
contractual obligation to which it or any of its subsidiaries is a party (except
as a direct result of the filing of the Chapter 11 Cases).

 

(c)                                  This Agreement is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

 

(d)                                 If such Party is a LodgeNet Party, such
LodgeNet Party represents that the execution, delivery and performance by it of
this Agreement does not and shall not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or governmental authority or regulatory body, except as may be
necessary or required for approval by the Bankruptcy Court of such LodgeNet
Party’s authority to implement this Agreement and the Transactions or for
filings pursuant to the Securities Exchange Act of 1934, as amended.

 

(e)                                  If such Party is a Consenting Lender, such
Consenting Lender (i) either (A) is the sole legal and beneficial owner of the
Lender Claims set forth below its name on the signature page hereof (or the
Joinder (as defined below)), free and clear of all claims, liens and
encumbrances, or (B) has sole investment and voting discretion with respect to
such Lender Claims in respect to matters relating to the Restructuring
contemplated by this Agreement and has the power and authority to bind the
beneficial owner(s) of such Lender Claims to the terms of this Agreement and
(ii) has full power and authority to act on behalf of, vote and consent to
matters concerning such Lender Claims in respect to matters relating to the
Restructuring contemplated by this Agreement and dispose of, exchange, assign
and transfer such Lender Claims (with respect to a Consenting Lender, all Lender
Claims under clauses (A) and (B) and any additional Lender Claims it owns or has
such control over from time to time or acquires after the Execution Date (as
defined in Section 13 hereunder), collectively, its “Consenting Lender
Claims”).  Further, such Consenting Lender has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, convey or otherwise
transfer, in whole or in part, any portion of its right, title, or interests in
such Lender Claims that are subject to this Agreement, the terms of which
agreement are, as of the date hereof, inconsistent with the representations and
warranties of such Prepetition Lender Party herein or would

 

3

--------------------------------------------------------------------------------


 

render such Prepetition Lender Party otherwise unable to comply with this
Agreement and perform its obligations hereunder.

 

(f)                                   If such party is a Consenting Lender, such
Consenting Lender (i) is an “accredited investor” (as such term is defined in
Rule 501 of Regulation D under the Securities Act of 1933, as amended), (ii) has
such knowledge and experience in financial and business matters of this type
that it is capable of evaluating the merits and risks of entering into this
Agreement and of making an informed investment decision, and (iii) has conducted
an independent review and analysis of the business and affairs of LodgeNet
Interactive that it considers sufficient and reasonable for purposes of entering
into this Agreement.

 

3.                                      Agreements of the Consenting Lenders.

 

(a)                                 Subject to the terms and conditions hereof
and for so long as this Agreement has not been terminated and except as the
LodgeNet Parties may expressly release the Consenting Lenders in writing from
any of the following obligations, each Consenting Lender shall:

 

(i)                                     (A) agree to vote its Lender Claims in
favor of the Approved Plan (when solicited to do so and no later than ten (10)
days after the commencement of the Solicitation), (B) deliver its duly executed
and completed ballot(s) voting in favor of such Approved Plan on a timely basis
following commencement of the Solicitation for such Approved Plan, and (C) not
change or withdraw such agreement or vote (or cause or direct such agreement or
vote to be changed or withdrawn);

 

(ii)                                  support the Approved Plan, not object to,
or vote any of its Lender Claims to reject or impede, the Approved Plan, support
directly or indirectly any such objection or impediment or otherwise take any
action or commence any proceeding to oppose or to seek any modification of the
Approved Plan filed by any of the LodgeNet Parties in connection with the
Chapter 11 Cases and confirmation of the Approved Plan;

 

(iii)                               not directly or indirectly seek, solicit,
support, encourage, vote its Lender Claims for, or consent to (A) any plan of
reorganization, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of assets or restructuring for any of the LodgeNet Parties
(each, an “Alternative Proposal”) other than the Approved Plan or (B) any other
action that is materially inconsistent with, or that would materially delay or
materially obstruct the Approved Plan; provided, however, nothing in this
Agreement shall be read to restrict any Consenting Lender’s right to object to,
or otherwise oppose, any motion seeking approval of (x) any key employee
incentive plan, (y) any severance-related plan to the extent it relates to the
participants in any key employee incentive plan, or severance payments to any
participants in any key employee incentive plan or (z) any

 

4

--------------------------------------------------------------------------------


 

similar motions related thereto, all of which rights are expressly preserved;
provided, however, the Consenting Lenders shall not object to approval of a key
employee retention plan for the “rank and file” on the terms as disclosed in the
Form 8-K filed by LodgeNet Interactive on November 28, 2012; and

 

(iv)                              enter into the New Term Loan Documents on the
terms set forth in the Exit Term Loan Term Sheet, with such changes as the
Requisite Consenting Lenders, the LodgeNet Parties and Purchasers mutually
agree.

 

(b)                                 Each Consenting Lender agrees that, as long
as this Agreement has not terminated in accordance with its terms, it shall not
sell, transfer, assign or otherwise dispose of any Lender Claims, or any option
thereon or any right or interest (voting or otherwise) in any or all of its
Lender Claims (including, without limitation, any participation therein) unless
(i) the transferee, participant or other party (A) is a Consenting Lender or (B)
satisfies the representations hereunder with respect to the transferring
Consenting Lender, and agrees in writing to assume and be bound by all of the
terms of this Agreement with respect to all Lender Claims such transferee,
participant or other party currently holds or shall acquire in the future by
executing the joinder attached hereto as Exhibit B (the “Joinder”) (such
transferee, participant or other party, if any, to also be a “Consenting Lender”
hereunder from and after such transfer).  If a transferee of any of the Lender
Claims is not a Consenting Lender or does not execute a Joinder in substantially
the form attached hereto as Exhibit B within three (3) business days of the
completion of such transfer, participation or other grant or otherwise agree to
be bound by all of the terms of this Agreement, then such sale, transfer,
assignment or other disposition of the Lender Claims or related option, right or
interest shall be deemed void ab initio.  This Agreement shall in no way be
construed to preclude any Consenting Lender from acquiring additional Lender
Claims; provided, however, that any such additional Lender Claims shall
automatically be deemed to be subject to all of the terms of this Agreement and
each such Consenting Lender agrees that such additional Lender Claims shall be
subject to this Agreement and that it shall vote (or cause to be voted) any such
additional Lender Claims entitled to vote on the Approved Plan (in each case, to
the extent still held by it or on its behalf at the time of such vote) in a
manner consistent with this Section 3.  Subject to the terms and conditions of
any order of the Bankruptcy Court, each Consenting Lender agrees to provide to
the Prepetition Agent, counsel to the Prepetition Agent and to counsel for the
LodgeNet Parties (i) a copy of any Joinder and (ii) a notice of the acquisition
of any additional Lender Claims, in each case within three (3) business days of
the consummation of the transaction disposing of, or acquiring, Lender Claims. 
Notwithstanding the foregoing, this Section 3(b) shall not apply to any
transferee that specifies in the documentation executed in connection with the
transfer of Lender Claims that it is acting as a “Riskless Principal,” as such
term is defined by the Loan Syndications and Trading Association in its Standard
Terms and Conditions for Distressed Trade Confirmations; provided, however, that
(i) such Riskless Principal shall be obligated to transfer such Lender Claims
within one (1) business day of its receipt thereof (or otherwise to execute the
Joinder in substantially the form attached hereto as Exhibit B) and (ii) any
subsequent transferee of such Riskless Principal shall be required to make the
representations of the transferring Consenting Lender and execute the Joinder

 

5

--------------------------------------------------------------------------------


 

in substantially the form attached hereto as Exhibit B.  For the avoidance of
doubt, GSS Master SPC — Hayman Segregated Portfolio is not a Party to this
Agreement and nothing herein shall be read to bind GSS Master SPC — Hayman
Segregated Portfolio to this Section 3(b) or any other provision of this
Agreement.

 

(c)                                  Each of the Consenting Lenders consents to
the (a) LodgeNet Parties’ use of the “cash collateral” (as defined in section
363(a) of the Bankruptcy Code), in which the Prepetition Agent and Prepetition
Lenders have a lien, security interest or other interest, and (b) the LodgeNet
Parties obtaining debtor in possession financing and granting first-priority
priming, valid, perfected, and enforceable liens, on substantially all of the
LodgeNet Parties’ assets and superpriority administrative expense claim status
in respect of all obligations under the debtor in possession financing loan, in
each case consistent in all respects with the DIP Term Sheet attached hereto as
Exhibit C and pursuant to an Interim DIP Order and Final DIP Order.

 

4.                                      Agreements, Representations and
Warranties of the LodgeNet Parties

 

(a)                                 Subject to the terms and conditions hereof,
so long this Agreement has not been terminated, and except as the Requisite
Consenting Lenders may expressly release the LodgeNet Parties, as applicable, in
writing from any of the following obligations,

 

(i)                                     Without limiting the obligations of
Section 1(b), the LodgeNet Parties hereby agree that they shall provide draft
copies of all motions, including (A) a motion seeking approval of the Disclosure
Statement and the materials related to the solicitation of votes for the
Restructuring pursuant to the Bankruptcy Code (the “Solicitation”) and (B) all
“first day” motions (including proposed forms of orders), including but not
limited to any motion seeking approval of debtor in possession financing and use
of cash collateral (the “DIP/Cash Collateral Motion”), consistent in all
respects with the DIP Term Sheet attached hereto as Exhibit C, and applications
and other documents the LodgeNet Parties intend to file with the Bankruptcy
Court to Akin Gump Strauss Hauer and Feld LLP, counsel to the Prepetition Agent
(“Akin Gump”) as soon as reasonably practicable, but in no event less than three
(3) calendar days before such documents are filed with the Bankruptcy Court, and
shall consult in good faith with Akin Gump regarding the form and substance of
any such proposed filing.

 

(ii)                                  The LodgeNet Parties agree to use
commercially reasonable efforts to (A) support and complete the Restructuring
and all other actions contemplated in connection therewith and under the
Approved Plan, the New Term Loan Documents and the Exit Revolver Agreement, as
applicable, (B) take any and all necessary and appropriate actions in
furtherance of the Restructuring and the other actions contemplated under the
Approved Plan, the New Term Loan Documents and the Exit Revolver Agreement, (C)
take necessary and appropriate steps to seek approval of the DIP/Cash Collateral
Motion and entry of the DIP Orders and/or the Cash Collateral Orders, (D) obtain
any and all required

 

6

--------------------------------------------------------------------------------


 

regulatory approvals and third-party approvals for the Restructuring, and (E)
not take any actions inconsistent with this Agreement, the Approved Plan, the
confirmation and consummation of the Approved Plan, the New Term Loan Documents
and the Exit Revolver Agreement.

 

(iii)                               The LodgeNet Parties shall cause each of
their subsidiaries to use their commercially reasonable efforts to (A) support
and complete the Restructuring and all other actions contemplated in connection
therewith and under the Approved Plan, the New Term Loan Documents and the Exit
Revolver Agreement, (B) take any and all necessary and appropriate actions in
furtherance of the Restructuring and the other actions contemplated under the
Approved Plan, the New Term Loan Documents and the Exit Revolver Agreement, as
applicable, and (C) not take any actions inconsistent with this Agreement, the
Approved Plan, the confirmation and consummation of the Approved Plan, the New
Term Loan Documents and the Exit Revolver Agreement.

 

(iv)                              Except as required by the fiduciary duties of
their respective boards of directors, the LodgeNet Parties shall not, directly
or indirectly, seek, solicit, negotiate, support or engage in any discussions
relating to, or enter into any agreements relating to, any Alternative Proposal
other than the Approved Plan (as it may be amended, supplemented or otherwise
modified as provided herein), nor shall the LodgeNet Parties solicit or direct
any person or entity, including, without limitation, any member of the LodgeNet
Parties’ boards of directors or any holder of equity in the LodgeNet Parties, to
undertake any of the foregoing; provided, however, that the LodgeNet Parties may
agree to modifications to the Approved Plan and the Disclosure Statement, as
provided herein.

 

(v)                                 The LodgeNet Parties will not amend or waive
any terms of the Investment Agreement if such amendment or waiver would have an
adverse effect on any Consenting Lender, without the consent of the Requisite
Consenting Lenders.

 

(vi)                              The LodgeNet Parties shall use their
commercially reasonable efforts to consummate the transactions contemplated by
the Investment Agreement as promptly as practicable.

 

(vii)                           The LodgeNet Parties and each of their
subsidiaries shall waive, and shall receive no distribution under the Approved
Plan on account of, any Lender Claims that may be held by the LodgeNet Parties
or any of their subsidiaries or affiliates.

 

(b)                                 Substantially simultaneously with the
execution of this Agreement, the LodgeNet Parties shall pay all reasonable
documented fees and expenses of (i) Akin Gump in accordance with the terms of
the existing engagement letter between Akin Gump and LodgeNet Interactive and
(ii) CDG Group, Inc., financial advisor to the

 

7

--------------------------------------------------------------------------------


 

Prepetition Agent, in accordance with the terms of its existing engagement
letter, that are due and owing as of the Execution Date.

 

5.                                      Termination of Obligations.  This
Agreement may be terminated as follows:

 

(a)                                 by the mutual written consent of the
LodgeNet Parties and the Requisite Consenting Lenders, provided that notice of
such termination is provided within one (1) business day to the persons and
entities listed on Schedule 1 annexed hereto, in accordance with Section 14
hereof; it being understood that any termination hereof by the LodgeNet Parties
would be a breach of the Investment Agreement, unless such termination occurs in
accordance with the LodgeNet Parties’ fiduciary duties.

 

(b)                                 by the Requisite Consenting Lenders, upon
the material breach by any LodgeNet Party of any of the undertakings,
representations, warranties or covenants of the LodgeNet Parties set forth in
this Agreement, including the LodgeNet Parties’ obligations under Section 4,
which breach remains uncured for a period of three (3) business days after the
receipt by Purchaser and LodgeNet Interactive of written notice of such breach
from the Prepetition Agent or any Consenting Lender, unless waived by the
Requisite Consenting Lenders;

 

(c)                                  by LodgeNet Interactive, upon the material
breach by any Consenting Lender of any of the undertakings, representations,
warranties or covenants of the Consenting Lenders set forth in this Agreement,
including the Consenting Lenders’ obligations under Section 3, which breach
remains uncured for a period of three (3) business days after the receipt of
written notice of such breach from the LodgeNet Parties unless waived by the
LodgeNet Parties; provided, however, if the LodgeNet Parties otherwise have
sufficient support from the other non-breaching Consenting Lenders to obtain
confirmation of the Approved Plan notwithstanding such breach, such breach shall
not result in termination of this Agreement;

 

(d)                                 by the Requisite Consenting Lenders upon the
occurrence of any of the following, unless, if applicable, the applicable
deadline is extended by the Requisite Consenting Lenders in writing:

 

(i)                                     at 5:00 p.m. prevailing Eastern Time on
January 31, 2013, unless the Petition Date has occurred and the LodgeNet Parties
have filed the Approved Plan and Disclosure Statement, in accordance with
Sections 1(a) and 1(b) hereof;

 

(ii)                                  at 5:00 p.m. prevailing Eastern Time on
the first business day that is five (5) calendar days after the Petition Date,
unless the Bankruptcy Court shall have entered either (a) the Interim DIP Order
consistent in all respects with the DIP Term Sheet attached hereto as Exhibit C
or (b) the Interim Cash Collateral Order providing the Prepetition Lenders with
adequate protection as set forth in the DIP Term Sheet attached hereto as
Exhibit C, in each case in accordance with Section 1(b) hereof, so long as the
Consenting Lenders have taken reasonable efforts to support such interim orders;

 

8

--------------------------------------------------------------------------------


 

(iii)                               at 11:59 p.m. prevailing Eastern Time on the
first business day that is forty-five (45) calendar days after the Petition
Date, unless the Bankruptcy Court shall have entered either (a) the Final DIP
Order consistent in all respects with the DIP Term Sheet attached hereto as
Exhibit C or (b) the Final Cash Collateral Order providing the Prepetition
Lenders with adequate protection as set forth in the DIP Term Sheet attached
hereto as Exhibit C, in each case in accordance with Section 1(b) hereof, so
long as the Consenting Lenders have taken reasonable efforts to support such
final orders;

 

(iv)                              at 11:59 p.m. prevailing Eastern Time on the
first business day that is sixty (60) calendar days after the Petition Date,
unless the Bankruptcy Court shall have entered the Disclosure Statement Order,
in accordance with Section 1(b) hereof (the “Disclosure Statement Approval
Date”);

 

(v)                                 at 11:59 p.m. prevailing Eastern Time on the
first business day that is ten (10) calendar days after the Disclosure Statement
Approval Date, unless the LodgeNet Parties have commenced the Solicitation (the
“Solicitation Commencement Date”);

 

(vi)                              at 11:59 p.m. prevailing Eastern Time on the
first business day that is (A) in the case the Solicitation Commencement Date
occurs on or prior to the Petition Date sixty (60) calendar days after the
Petition Date or (B) in the case the Solicitation Commencement Date occurs after
the Petition Date, the earlier of (x) sixty (60) calendar days after the
Solicitation Commencement Date and (y) one hundred and twenty (120) calendar
days after the Petition Date, unless the Bankruptcy Court shall have entered the
Confirmation Order, in accordance with Section 1(b) hereto and in the form of
the Confirmation Order attached to the Investment Agreement;

 

(vii)                           at 11:59 p.m. prevailing Eastern Time on the
first business day that is fifteen (15) calendar days following entry by the
Bankruptcy Court of the Confirmation Order if there has not occurred substantial
consummation (as defined in section 1101 of the Bankruptcy Code) of the Approved
Plan on or before such date;

 

(viii)                        upon the filing by the LodgeNet Parties of any
motion or other request for relief seeking to (1) dismiss any of the Chapter 11
Cases, (2) convert any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, or (3) appoint a trustee or an examiner with expanded powers
pursuant to section 1104 of the Bankruptcy Code in any of the Chapter 11 Cases;

 

(ix)                              upon the entry of an order by the Bankruptcy
Court (1) dismissing any of the Chapter 11 Cases, (2) converting any of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(3) appointing a trustee or an examiner with expanded powers pursuant to section
1104 of the Bankruptcy Code in any of the Chapter 11 Cases, (4) terminating or
shortening exclusivity under section

 

9

--------------------------------------------------------------------------------


 

1121 of the Bankruptcy Code, (5) making a finding of fraud, dishonesty or
misconduct by any executive, officer or director of the LodgeNet Parties,
regarding or relating to the LodgeNet Parties;

 

(x)                                 upon the withdrawal, amendment or
modification by the LodgeNet Parties of the Approved Plan, the Disclosure
Statement, the Confirmation Order, the New Term Loan Documents or the Exit
Revolver Agreement, in any manner other than as may be permitted in Section 9
hereof, or the filing by a LodgeNet Party of a pleading seeking to amend or
modify the Interim DIP Order or Final DIP Order, the Approved Plan, the
Disclosure Statement, the Confirmation Order, the New Term Loan Documents or the
Exit Revolver Agreement, in each case without the consent of the Requisite
Consenting Lenders, or if any of the LodgeNet Parties files any motion or
pleading with the Bankruptcy Court that is not consistent in any respect with
this Agreement, the Approved Plan, the Disclosure Statement, the Confirmation
Order, the New Term Loan Documents or the Exit Revolver Agreement (in each case
with such amendments and modifications as have been effected or would be
permitted in accordance with the terms hereof) and such motion or pleading has
not been withdrawn prior to the earlier of (i) three (3) business days after the
LodgeNet Parties and the Purchaser receive written notice from the Requisite
Consenting Lenders and (ii) the entry of an order of the Bankruptcy Court
approving such motion;

 

(xi)                              the Bankruptcy Court grants relief that is
inconsistent with this Agreement, the Approved Plan, the New Term Loan Documents
or the Exit Revolver Agreement in any material respect (in each case with such
amendments and modifications as have been properly effected or are permitted in
accordance with the terms hereof);

 

(xii)                           any of the LodgeNet Parties files, proposes or
otherwise supports any plan of liquidation, asset sale of all or a material
portion of LodgeNet Interactive’s assets or plan of reorganization other than
the Approved Plan;

 

(xiii)                        upon the discovery of any gross negligence,
willful misconduct or fraud by any officer or director of a LodgeNet Party that
has a material adverse effect on any Consenting Lender;

 

(xiv)                       the issuance by any governmental authority, or any
other regulatory authority or court of competent jurisdiction, of any ruling or
order enjoining the consummation of a material portion of the Restructuring,
other than a ruling or order that is subject to a bona fide challenge or appeal;

 

(xv)                          the entry of an order by any court of competent
jurisdiction invalidating, disallowing, subordinating, or limiting, in any
respect, as applicable, the enforceability, priority, or validity of the Lender
Claims or claims granted under the Interim DIP Order or Final DIP Order or the
liens securing each of the

 

10

--------------------------------------------------------------------------------


 

foregoing, other than a ruling or order that is subject to a bona fide challenge
or appeal;

 

(xvi)                       except as resulting from (A) the filing of the
Chapter 11 Cases, (B) any financial covenant default, (C) any payment default
(whether of interest or principal or otherwise), (D) any breach or default under
the HBO Services Affiliation Agreement for Lodging Industry Distributor, dated
as of December 1, 2003 (as amended, supplemented or otherwise modified), between
LodgeNet Interactive and Home Box Office, Inc., or (E) any breach or default
under the SMATV Sales Agency and Transport Services Agreement, dated as of
September 19, 2010 (as amended, supplemented or otherwise modified), as in
effect on the date hereof, between LodgeNet Interactive and DirecTV, Inc. (k/n/a
DirecTV, LLC), any breach of or default under (subject to applicable grace
periods), (i) the Prepetition Credit Agreement that has not been specifically
waived, consented to or forborne by the Lenders prior to the date hereof, that
would be adverse to the Consenting Lenders, (ii) any waivers or forbearance
agreements executed in connection with the Prepetition Credit Agreement, that
would be adverse to the Consenting Lenders (iii) the Interim DIP Order or (iv)
the Final DIP Order;

 

(xvii)                    a bankruptcy filing by any of the LodgeNet Parties in
any jurisdiction other than as provided for in this Agreement; or

 

(xviii)                 termination of the Investment Agreement, or if Colony or
any LodgeNet Party is in breach of its obligations under the Investment
Agreement which breach would permit the other party to terminate the Investment
Agreement, and such breach has not been cured or waived within five (5) calendar
days of the notice thereof to the Consenting Lenders, provided, however, that if
the Requisite Consenting Lenders have not exercised their right to terminate
this Agreement pursuant to this Section 5(d)(xviii) and such breach has been
cured or waived following such five (5) calendar day period, the Requisite
Consenting Lenders shall no longer have the right to terminate this Agreement
pursuant to this Section 5(d)(xviii) on account of such breach.

 

For the avoidance of doubt, the Parties hereby waive any requirement under
section 362 of the Bankruptcy Code to lift the automatic stay thereunder for
purposes of providing notice under this Agreement (and agree not to object to
any non-breaching Party seeking, if necessary, to lift such automatic stay in
connection with the giving any such notice).

 

Upon termination of this Agreement, this Agreement shall forthwith become void
and of no further force or effect, each Party hereto shall be released from its
commitments, undertakings and agreements under this Agreement or related to this
Agreement and the Approved Plan, as applicable, and there shall be no liability
or obligation on the part of any Party hereto; provided that in no event shall
any such termination relieve a Party hereto from (i) liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination, notwithstanding any

 

11

--------------------------------------------------------------------------------


 

termination of this Agreement by any other Party, and (ii) obligations under
this Agreement which expressly survive any such termination pursuant to Section
17 hereunder.  Upon termination of this Agreement in accordance with its terms,
any and all consents, tenders, waivers, forbearances and votes delivered by a
Prepetition Lender Party prior to such termination, shall be deemed, for all
purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by any Party.

 

6.                                      Good Faith Cooperation; Further
Assurances. Each of the Parties shall, and each of the LodgeNet Parties shall
cause each of their subsidiaries to, cooperate with each other in good faith and
shall coordinate their activities (to the extent practicable) in respect of all
matters concerning the implementation and consummation of the Restructuring and
the Approved Plan.  Furthermore, each of the Parties shall, and each of the
LodgeNet Parties shall cause each of their subsidiaries to, take such action
(including executing and delivering any other agreements and making and filing
any required regulatory filings) as may be reasonably necessary to carry out the
purposes and intent of this Agreement and the Approved Plan.

 

7.                                      Remedies.  All remedies that are
available at law or in equity, including specific performance and injunctive or
other equitable relief, to any Party for a breach of this Agreement by another
Party shall be available to the non-breaching Party (for the avoidance of doubt,
if there is a breach of the Agreement by a Consenting Lender, money damages
shall be an insufficient remedy to the other Consenting Lenders or the LodgeNet
Parties and any of the LodgeNet Parties or the other Consenting Lenders can seek
specific performance as against another Consenting Lender); provided further
that in connection with any remedy asserted in connection with this Agreement,
each Party agrees to waive any requirement for the securing or posting of a bond
in connection with any remedy.  All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any right, power or
remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power or remedy by such Party or any other
Party.  Notwithstanding the foregoing, neither injunctive relief nor specific
performance shall be available against any of the LodgeNet Parties.

 

8.                                      Prior Negotiations and Entire
Agreement.  This Agreement supersedes all prior negotiations, and documents
reflecting such prior negotiations, between and/or among the LodgeNet Parties
and the Consenting Lenders (and their respective advisors) with respect to the
subject matter hereof; provided that the Parties acknowledge and agree that any
confidentiality agreements heretofore executed between the LodgeNet Parties and
any Consenting Lender shall continue in full force and effect, as provided
therein.

 

9.                                      Amendments and Waivers.  This Agreement
and the New Term Loan Documents may be amended, modified or supplemented only
with the express written consent of the Requisite Consenting Lenders.  The
Approved Plan, the Disclosure Statement, the Confirmation Order and the Exit
Revolver Agreement may be amended, modified or supplemented only with the
express written consent of the Requisite Consenting Lenders (such consent not to
be unreasonably withheld); provided however that the Approved Plan, the
Disclosure Statement and the Confirmation Order may only be amended, modified or
supplemented with the express

 

12

--------------------------------------------------------------------------------


 

written consent of the Requisite Consenting Lenders, without regard to
reasonableness, to the extent such amendment, modification or supplement would
have an adverse effect on any Consenting Lender except, with respect to the
Disclosure Statement, to the extent necessary to rectify any untrue statements;
provided further that no amendment, waiver, modification or other supplement to
the Approved Plan or the New Term Loan Documents may impose less favorable
treatment of any Consenting Lender Claims, or any group of Consenting Lender
Claims, or its or their rights and obligations hereunder and under the Approved
Plan or the New Term Loan Documents compared to those of the Consenting Lenders
generally, without such Consenting Lender’s, or such group of Consenting
Lenders’, express written consent.

 

10.                               Independent Analysis; Independence of
Consenting Lenders.  Each Consenting Lender hereby confirms that it has made its
own decision to execute this Agreement based upon its own independent assessment
of documents and information available to it, as it has deemed appropriate. 
Each Consenting Lender is acting independent of the other Consenting Lender and
shall not be responsible in any way for the performance of the obligations of
any other Consenting Lender.

 

11.                               Representation by Counsel.  Each Party
acknowledges that it has had the opportunity to be represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel, shall have no
application and is expressly waived.

 

12.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without giving effect to the principles of conflict of laws that would
require the application of the law of any other jurisdiction.  By its execution
and delivery of this Agreement, each of the Parties hereto hereby irrevocably
and unconditionally agrees for itself that any legal action, suit or proceeding
against it with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, may be brought in either a state or
federal court of competent jurisdiction in the State and County of New York. By
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably accepts and submits itself to the nonexclusive jurisdiction of each
such court, generally and unconditionally, with respect to any such action, suit
or proceeding.  Notwithstanding the foregoing consent to jurisdiction in either
a state or federal court of competent jurisdiction in the State and County of
New York, upon the commencement of the Chapter 11 Cases, each of the Parties
hereto hereby agrees that, if the petitions have been filed and the Chapter 11
Cases are pending, the Bankruptcy Court shall have exclusive jurisdiction over
all matters arising out of or in connection with this Agreement.  EACH PARTY
HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO ABOVE.

 

13.                               Execution Date.  This Agreement shall become
effective, and each Party hereto shall be bound to the terms of this Agreement,
as of the date the LodgeNet Parties and each of the Consenting Lenders have
executed and delivered a signature page to this Agreement (the “Execution
Date”).

 

13

--------------------------------------------------------------------------------


 

14.                               Notices.  All demands, notices, requests,
consents and other communications under this Agreement shall be in writing, sent
contemporaneously to all of the Consenting Lenders, Purchaser, Colony and the
LodgeNet Parties, and deemed given when delivered, if delivered by hand, or upon
confirmation of transmission, if delivered by email or facsimile, at the
addresses and facsimile numbers set forth on Schedule 1 hereto.  Notice of
determinations by the Requisite Consenting Lenders will be provided by counsel
to the Prepetition Agent to counsel to the LodgeNet Parties.

 

15.                               Reservation of Rights.  Except as expressly
provided in this Agreement (and by implication, the Plan or the New Term Loan
Documents), nothing herein is intended to, or does, in any manner waive, limit,
impair or restrict the ability of each Party to protect and preserve its rights,
remedies and interests, including the Lender Claims and any other claims against
the LodgeNet Parties or other parties, or its full participation in the Chapter
11 Cases, or the rights, remedies and interests of the Purchaser under the
Investment Agreement. Without limiting the foregoing sentence in any way, after
any termination of this Agreement, the Parties hereto each fully reserve any and
all of their respective rights, remedies and interests, in the case of any claim
for breach of this Agreement.  Furthermore, nothing in this Agreement shall be
construed to prohibit any Party from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and the Approved Plan, and are not for the purpose of, and could not
reasonably be expected to have the effect of, hindering, delaying or preventing
the consummation of the Restructuring or the Approved Plan.  Notwithstanding
anything contained in this Agreement, this Agreement, the Approved Plan, the
Disclosure Statement and all other exhibits, schedules and appendices thereto
are subject to Rule 408 of the Federal Rules of Evidence and shall not be
admissible into evidence other than in a proceeding seeking to enforce their
terms.

 

16.                               Rule of Interpretation.  Notwithstanding
anything contained herein to the contrary, it is the intent of the Parties that
all references to votes or voting in this Agreement be interpreted to include
(a) votes or voting on a plan of reorganization under the Bankruptcy Code and
(b) all means of expressing agreement with, or rejection of, as the case may be,
a restructuring or reorganization transaction that is not implemented under the
Bankruptcy Code.

 

17.                               Survival.  Notwithstanding (i) any sale,
transfer or assignment of the Lender Claims in accordance with Section 3(b) or
(ii) the termination of this Agreement in accordance with its terms, the
agreements and obligations of the Parties in Sections 4(b), 8, 10, 11, 12, 15,
19, 22, 23, and 24 shall survive such sale and/or termination and shall continue
in full force and effect for the benefit of the Consenting Lenders in accordance
with the terms hereof.

 

18.                               Successors and Assigns; Severability; Several
Obligations.  This Agreement is intended to bind and inure to the benefit of the
Parties and their respective permitted successors, assigns, heirs, executors,
estates, administrators and representatives.  The invalidity or unenforceability
at any time of any provision hereof in any jurisdiction shall not affect or
diminish in any way the continuing validity and enforceability of the remaining
provisions hereof or the continuing validity and enforceability of such
provision in any other jurisdiction.

 

14

--------------------------------------------------------------------------------


 

The agreements, representations and obligations of the Consenting Lenders under
this Agreement are, in all respects, several and not joint.

 

19.                               Third-Party Beneficiary.  This Agreement is
intended for the benefit of the Parties hereto and no other person or entity
shall be a third party beneficiary hereof or have any rights hereunder.

 

20.                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same agreement. 
Execution copies of this Agreement may be delivered by facsimile, electronic
mail or otherwise, each of which shall be deemed to be an original for the
purposes of this paragraph.

 

21.                               Headings.  The section headings of this
Agreement are for convenience of reference only and shall not, for any purpose,
be deemed a part of this Agreement and shall not affect the interpretation of
this Agreement.

 

22.                               Settlement Discussions.  This Agreement is
part of a proposed settlement of matters that could otherwise be the subject of
litigation among the parties hereto.  Nothing herein shall be deemed an
admission of any kind.  Pursuant to Federal Rule of Evidence 408, any applicable
state rules of evidence and any other applicable law, foreign or domestic, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

 

23.                               Publicity.  The LodgeNet Parties will submit
to Akin Gump all press releases, public filings, public announcements or other
communications with any news media relating to this Agreement or the
Transactions.  The LodgeNet Parties shall not (a) use the name of any Consenting
Lender in any press release without such Consenting Lender’s prior written
consent or (b) except as required by law, disclose to any person, other than
legal, accounting, financial and other advisors to the LodgeNet Parties, the
principal amount or percentage of Lender Claims held by any Consenting Lender or
any of its respective subsidiaries; provided, however, that the LodgeNet Parties
shall be permitted to disclose at any time the aggregate principal amount of,
and aggregate percentage of, any class of Lender Claims held by the Consenting
Lenders as a group.  Notwithstanding the foregoing, the Consenting Lenders
hereby consent to the disclosure by the LodgeNet Parties in the Approved Plan
and the Disclosure Statement, as applicable, as well as any required filings by
the LodgeNet Companies with the Bankruptcy Court or as otherwise required by law
or regulation, of the execution, terms and contents of this Agreement and the
aggregate principal amount of, and aggregate percentage of, any class of Lender
Claims held by the Consenting Lenders as a group.

 

24.                               Fiduciary Duties.  None of the Consenting
Lenders shall have any fiduciary duties or other duties or responsibilities to
each other, any Prepetition Lender, the LodgeNet Parties or any of the LodgeNet
Parties’ shareholders, creditors or other stakeholders.

 

15

--------------------------------------------------------------------------------


 

25.                               No Solicitation. This Agreement, the
Restructuring, the Approved Plan and the transactions contemplated herein and
therein are the product of negotiations among the Parties, together with their
respective representatives. Notwithstanding anything herein to the contrary,
this Agreement is not, and shall not be deemed to be, a solicitation of votes
for the acceptance of the Approved Plan or any plan of reorganization for the
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise.  The
LodgeNet Parties will not solicit acceptances of the Approved Plan from any
Prepetition Lender until such Prepetition Lender has been provided with copies
of the Disclosure Statement containing adequate information as required by
section 1125 of the Bankruptcy Code.

 

16

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

 

 

LODGENET INTERACTIVE CORPORATION

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

LODGENET STAYONLINE, INC.

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

‘Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

LODGENET INTERNATIONAL, INC.

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

LODGENET HEALTHCARE, INC.

 

 

 

By:

/s/ Gary Kolbeck

 

 

Name: Gary Kolbeck

 

 

Title: President

 

 

 

 

 

 

 

ON COMMAND CORPORATION

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

ON COMMAND VIDEO CORPORATION

 

 

 

By:

/s/ James G. Naro

 

 

Name: James G. Naro

 

 

Title: Senior Vice President and General Counsel

 

[Signature Page to Plan Support and Lockup Agreement]

 

--------------------------------------------------------------------------------


 

 

PUERTO RICO VIDEO ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ James G. Naro

 

Name: James G. Naro

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

VIRGIN ISLAND VIDEO ENTERTAINMENT CORPORATION

 

 

 

 

By:

/s/ James G. Naro

 

Name: James G. Naro

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

 

 

SPECTRADYNE INTERNATIONAL, INC.

 

 

 

By:

/s/ James G. Naro

 

Name: James G. Naro

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

THE HOTEL NETWORKS, INC.

 

 

 

By:

/s/ James G. Naro

 

Name: James G. Naro

 

Title: Senior Vice President and General Counsel

 

 

 

 

 

HOTEL DIGITAL NETWORK, INC.

 

 

 

By:

/s/ James G. Naro

 

Name: James G. Naro

 

Title: Senior Vice President and General Counsel

 

[Signature Page to Plan Support and Lockup Agreement]

 

--------------------------------------------------------------------------------


 

 

[PARTICIPATING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

Attn:

 

Tel:

 

Fax:

 

Email:

 

 

 

 

 

Aggregate principal amount of Lender Claims:

 

$

 

[Signature Page to Plan Support and Lockup Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE ADDRESSES

 

If to the LodgeNet Parties:

 

LodgeNet Interactive Corporation

3900 West Innovation Street

Sioux Falls, SD 57107

Attn: James Naro, Esq.

Facsimile: (605) 988-1323

Email: james.naro@lodgenet.com

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth, Avenue

New York, New York 10153

Attn: Gary T. Holtzer, Esq. and Ted S. Waksman, Esq.

Facsimile: (212) 310-8007

Email: gary.holtzer@weil.com and ted.waksman@weil.com

 

If to a Consenting Lender or a transferee thereof, to the addresses or facsimile
numbers set forth below following the Consenting Lender’s signature (or as
directed by any transferee thereof), as the case may be, (or at such other
addresses or facsimile numbers as shall be specified by like notice) with a copy
to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer, Esq. and Philip C. Dublin, Esq.

Facsimile: (212) 872-1002

Email: mstamer@akingump.com and pdublin@akingump.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

APPROVED PLAN

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

JOINDER

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Plan Support and Lockup Agreement, dated as of December 30, 2012
(the “Agreement”), by and among the LodgeNet Parties (as defined in the
Agreement), [Transferor Consenting Lender Name] (“Transferor”) and certain other
lenders party thereto, and agrees to be bound by the terms and conditions
thereof to the extent Transferor was thereby bound, and shall be deemed a
“Consenting Lender” under the terms of the Agreement.

 

Date Executed:

 

 

 

 

 

[TRANSFEREE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

 

 

Attn:

 

Fax:

 

Email:

 

 

 

 

 

Aggregate principal amount of Lender Claims outstanding:
$                      , of which $                      was acquired from
Transferor

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DIP TERM SHEET

 

--------------------------------------------------------------------------------